Title: From Alexander Hamilton to William S. Smith, 30 October 1799
From: Hamilton, Alexander
To: Smith, William Stephens


          
            Sir:
            New York October 30th. 99
          
          Your different letters of the second, seventh, eighth, twelfth, fourteenth and twentieth of october have been duly received.
          I have attended to the representation in favour of Captain Kirkland, and you will hereafter consider him as ranking after Captain White. This will place him third on the list.
          It appears from your letter of the second instant that there was a ballance of three thousand and sixty two dollars in the hands of the Paymaster. It was perfectly right not to divert the money from the object to which it was originally appropriated; but had I known the state of things I would have authorized a transfer to be afterwards replaced sufficient for it to releive for releiving the immediate necessities of the troops. You will therefore be pleased in future applications —— on pecuniary subjects to mention to me the funds —— funds which the Paymaster may possess with the several purposes to which they are specifically assigned. I can then, if the case be urgent, direct a temporary transfer if should there be nothing to render the thing it inconvenient or impolitic.
          The original letter of Captain Kissam has been transmitted to the Secretary of War—The result shall be communicated to you as soon as it is known—
          With great considern. I am, Sir
          Col. Smith—
        